Citation Nr: 1039391	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  10-25 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
September 1948 to September 1949.
This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a July 2009 rating decision issued by the Department 
of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, 
Maine, which denied the Veteran's service-connection claim for 
bilateral hearing loss.  Jurisdiction over the case was 
subsequently returned to the RO in Detroit, Michigan.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record is in equipoise as to whether 
the Veteran's current bilateral hearing loss disability is 
related to his active duty military service.   


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a 
bilateral hearing loss disability was incurred in active duty 
military service.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his 
service-connection claim in April 2009.  This letter appears to 
be adequate.  The Board however need not discuss in detail the 
sufficiency of the VCAA notice letter in light of the fact that 
the Board is granting the claim.  Any potential error on the part 
of VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required by 
the decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in the above-referenced April 2009 VCAA letter.  As 
discussed in detail below, the Board is granting the Veteran's 
claim.  It is not the Board's responsibility to assign a 
disability rating or an effective date in the first instance.  
The Board is confident that if required, the Veteran will be 
afforded any additional appropriate notice needed under Dingess.  

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  
Accordingly, the Board will proceed to a decision.

Relevant law and regulations

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding 
the above, service connection may be granted for disability shown 
after service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in service.  
38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current disability.           
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
For certain chronic disorders, including sensorineural hearing 
loss disability, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for establishing 
a "disability" at that time, he or she may nevertheless 
establish service connection for a current hearing disability by 
submitting evidence that the current disability is causally 
related to service. See Hensley, supra.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

In essence, the Veteran contends that his current hearing loss 
disability is related to acoustic trauma endured during his 
active duty service as a cannoneer. 

The Board initially notes that the Veteran's service treatment 
records have been lost in a fire.  The Court has held that in 
cases where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the Veteran's claim has been undertaken with 
this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the Veteran.    See Russo 
v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no 
presumption, either in favor of the claimant or against VA, 
arising from missing records.          See Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) [the Court declined to apply an 
"adverse presumption" where records have been lost or destroyed 
while in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in service 
in these particular cases].

As noted above, in order to establish service connection for the 
claimed disorders, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
two.  See Hickson, 12 Vet. App. at 253. 

It is undisputed that the Veteran currently has bilateral 
sensorineural hearing loss as defined by VA in 38 C.F.R. § 3.385.  
See the April 2010 VA examiner's report, page 1.  Accordingly, 
Hickson element (1), current disability, is satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Veteran asserts that he experienced regular acoustic 
trauma during his military service due to weapons firing, 
specifically cannon fire.   See the Veteran's July 2009 Notice of 
Disagreement.  Although the Veteran's service treatment records 
are not of record, the RO has already conceded that the Veteran 
did in fact experience acoustic trauma during his active service, 
based on documentation of record indicating that his military 
occupational specialty was "cannoneer."  See the Veteran's DD-
214.  The Board finds no reason to disagree with this finding.  
Accordingly Hickson element (2) is also satisfied.  

With respect to crucial Hickson element (3), nexus or 
relationship, the record contains two conflicting medical 
opinions.  In the Veteran's favor is the December 2008 opinion of 
Dr. C.B.S., an ear, nose and throat (ENT) specialist, who 
pertinently opined after examination of the Veteran's hearing 
that his bilateral hearing loss was "at least as likely as not a 
result of noise exposure during his time in the military."  See 
the December 8, 2008 letter from C.B.S. 

In contrast, the April 2010 VA examiner notably determined after 
examination of the Veteran's hearing that it is "not likely that 
the current hearing loss is related to military noise exposure."  
See the April 2010 VA examiner's report, page 2.

Both examiners indicated that the Veteran did not experience 
post-service recreational noise exposure, and both determined 
that the Veteran's hearing loss was asymmetric in nature.  
Significantly however, only the April 2010 VA examiner summarily 
noted that asymmetric hearing loss "is not typical of noise 
exposure."  The VA examiner also highlighted that the Veteran's 
self-report of hearing loss onset in 1962, approximately 13 years 
after his separation from active duty service, and cited a 
medical treatise indicating that "there is no scientific basis 
for a delayed onset noise induced hearing loss."  See the April 
2010 VA examiner's report, page 2.  

Critically, the Veteran has submitted relevant medical treatise 
evidence of his own that appears to contradict the research 
relied upon by the April 2010 VA examiner.  In particular, the 
Veteran submitted an April 2009 treatise report, reviewed by 
three doctors, indicating that noise-induced hearing loss usually 
affects both ears, but "one ear may be affected more than the 
other if you have had repeated long-term exposure to a loud sound 
that is always coming from the same direction, such as gunfire 
that is always near the same ear."  Indeed, the medical evidence 
of record demonstrates right ear sensorineural hearing loss that 
is significantly worse that the Veteran's left, and the Veteran 
has asserted that he was the "person on the gun crew that pulled 
the lanyard to fire the gun, and my right side (right ear) was 
more exposed to the noise than the left side."  See the 
Veteran's June 2010 VA Form 9, page 2.  

Additionally, to rebut the VA examiner's finding that hearing 
loss has no delayed onset following noise exposure, the Veteran 
submitted an April 1999 article written by Dr. J.K.N. indicating 
that "early noise exposure is reflected in hearing loss later in 
life."  The Veteran has since expressed that he has no 
recollection of telling the examiner that his hearing loss began 
in 1962, but does remember stating that he "started having ear 
problems while in the service."  See the Veteran's June 2010 VA 
Form 9.  

The Board finds that the medical treatise evidence submitted by 
the Veteran is competent medical evidence, in so far as it offers 
additional insight into the causes and development of 
sensorineural hearing loss, and as it is being submitted to rebut 
the medical treatise evidence relied upon by the VA examiner in 
formulating her negative nexus opinion.  See Wallin v. West, 11 
Vet. App. 509, 514 (1998);             see also 38 C.F.R. § 
3.159(a)(1) [competent medical evidence may include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports and analyses].  The 
Board adds however that it also finds the research relied on by 
the VA examiner equally competent, and makes no finding as to the 
credibility of the treatises' respective conclusions.  

In light of the two conflicting medical opinions of record, which 
are respectively supported by conflicting medical research and 
the Veteran's competent lay testimony, the Board finds that the 
evidence of record, when analyzed as a whole, is in relative 
equipoise.  Crucially, there is no evidence of record indicating 
that the Veteran's current hearing loss is a result of any other 
intervening event or injury.

When the evidence for and against the claim is in relative 
equipoise, by law, the Board must resolve all reasonable doubt in 
favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2010).  Accordingly, the benefit-of-the-doubt 
rule is applicable in this case, and a relationship between the 
Veteran's bilateral hearing loss disability and his active 
military service is established.  Hickson element (3) is 
therefore met, and the benefit sought on appeal is allowed.


ORDER

Service connection for a bilateral hearing loss disability is 
granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


